Citation Nr: 0315141	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denying 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In May 2001, the Board remanded such claim 
to the RO for the completion of additional evidentiary and 
procedural development.  Subsequent to the completion of such 
actions, the case was returned to the undersigned for further 
review.

It is noted that, in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO in July 1998, the 
veteran requested a hearing before the Board in Washington, 
DC.  Such a proceeding was scheduled to occur in February 
2001, and despite notice of the date, time, and location of 
the hearing having been forwarded to the veteran at this 
address of record, he failed to appear.  No other request for 
a hearing remains pending at this time.


FINDING OF FACT

The veteran is not disabled due to PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002); 
38 C.F.R. § 3.304 (2001); 38 C.F.R. § 3.304 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in May 2001 so that additional development actions 
could be accomplished, and it appears that all of the actions 
sought by the Board have been fully accomplished.  In this 
regard, it is noted that neither the veteran, nor his 
representative, contends otherwise.  Thus, no Stegall 
violation is found and no other impediment to adjudication of 
the merits of the issue now before the Board is indicated.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the question herein presented.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, the record reflects (see, e.g., the Board's March 2001 
remand), that the veteran has been fully apprised of the 
changes brought about by the VCAA, to include notice of what 
evidence is necessary to substantiate his claims and of the 
VA's obligation to obtain all relevant evidence in the 
custody of a Federal department or agency.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his claimed disorders, or to provide properly 
executed releases so that VA could request the records for 
him.  Based on the foregoing, the duties to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO while the case remained in remand status.  
Prior thereto, and to the extent that the veteran has 
provided complete authorizations, his private medical records 
were obtained.  It is noted that records were sought by the 
RO in January 1998 from Northwestern Community Services, and 
because no reply or records were thereafter received, the 
veteran was notified of that fact by the RO in October 2001 
and advised to obtain and submit those records.  No reply was 
received from the veteran as a result of the October 2001 
correspondence, or to the RO's June 2001 written request for 
information as to sources of treatment.  Based on the 
foregoing, all duties involving the VA's duty to assist 
obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f), as in effect prior 
to March 7, 1997.  The provisions of 38 C.F.R. § 3.304(f) 
were amended, effective March 7, 1997.  64 Fed. Reg. 32807-
32808 (1999).  As amended, § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Further changes to 3.304(f) were thereafter made, effective 
from March 7, 2002, see 67 Fed. Reg. 10330-10332 (2002), in 
order to set forth the type of evidence that may be relevant 
in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  As personal assault is 
neither alleged nor shown in this instance, the 
aforementioned changes have no bearing on this matter.

It is the veteran's primary contention that he suffers from 
PTSD as a result of in-service duties involving the assembly 
of 500-pound bombs and observing plane crashes and fires 
while aboard the USS Enterprise during combat operations.  
The veteran points to a recent diagnosis of a depressive 
reaction by a VA physician, entry of which led to a grant of 
entitlement to a permanent and total disability rating for 
pension purposes.  In this regard, the veteran alleges that 
the diagnosis of a depressive reaction was in error, and that 
a diagnosis of PTSD was a more appropriate one.  

Service department records indicate that the veteran served 
in the contiguous waters of Vietnam from July 1971 to January 
1972, although the undersigned does not herein reach the 
question of the veteran's involvement in combat with the 
enemy or the resultant applicability of 38 U.S.C.A. § 1154 
(West 2002).  This is so, because medical data developed in 
service and thereafter fail to identify any diagnosis of PTSD 
by a medical professional.  While a variety of other 
psychiatric diagnoses are shown during postservice years, 
beginning in 1985, no medical professional has offered any 
finding or opinion that the veteran suffers from PTSD.  Only 
the veteran himself offers a diagnosis of his PTSD. As the 
record does not indicate that he is in possession of the 
necessary medical training or background as to qualify 
himself to be able to set forth an opinion regarding as to 
diagnosis or etiology, his statements to that effect are not 
found to be competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the case at hand, as there is no diagnosis of PTSD by any 
examining or treating medical professional meeting the 
appropriate diagnostic criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994). Hence, the provisions of 
38 C.F.R. § 3.304(f) have not been met, and service 
connection for PTSD must be denied. 

Given that a preponderance of the evidence is against the 
veteran's claim, application of the benefit-of-the-doubt rule 
is not in order in this instance.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

